               Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 1 of 20


REIVEEI
    102021                :o.
    tU'
               DISTRICT
          US
            DISTRIC-
 CLERK.
    STERN




    //




  et



'                               QSç
                               Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 2 of 20



         ri
              r
                                 2021
                    Ai.!G
                            10
                                     ....
                               DISTR!CT
                        U.S.
                            DiSTRlC
              CLERK.
              WESTERN
                                                                                 I
                                                Ct::
                                      IJrF
              -..
                    /
    -'




                    I

              /
         i'U1'.Co                                       ft7/Jfç ()


                                                                                                   ....



L                                                                          ..

          -             I/ek                                               ...




                                                                 ..:




                                            p                                                   .....:....

                    1
                                                                Jv




I
       Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 3 of 20


                                                                 \-cckbc \




   iW       cot&4                     ,   ço(    c*Jer
                                                                it      t%\\
       \H           o4.--\L<




                               NA .Côcr.
                                .   qC\&..
                                eiiT                     TM\
                                          c v\             ckc,\-    4 i4
                               DyrYQn&rQQ \.j.
.,i.
                   Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 4 of 20



                                                                          Ackc                '




           I
                                                                                                      I

           I



    ----   I       ivc                                      cc
                                                                                                  G


                                                                       O%W(3    r10
     _-.-4A_.
                                                      TTQ-S    &e d
:
:          4
                   Sr
                                                                                          .




                                    r          PcSo           C& S.   ckri,         AU
                                                                                    Q(\
                          C    Co       pCOC       ci C2               I   \   co S       /
                                         O              I
                                                            kA- #Qfle.
                   C\c(rAJ1A. cctjrs                        OVr ôcurrjr.
                                                                      a

               0
                              Zoor                            '       oo
-    -
                                          Co cd Uc,li rtoj                          " -4-us.
                   crcc                    4-ecc.
                  Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 5 of 20




-           I

        -1


:
    -                                             t
                                                             ycYko
    LTeJo
    4  &i
                                        ack           jr&4
                                                                         pJIA

        I




-
                           Qh
                Alt
                Pt tocç     Ic     Vr        Li
                                           2-.
                                                  t

                              C.   ()   QjL           Zcoro..        c4
                                                  .uoç                 \j-fl
                 Q         pocio
                           F Oc                   d          a
                 cuc         ciJ            o&           4t&
                      ock,
                      C'
                  \

                                                  uarr
                                                                       -jcb.
           Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 6 of 20




                                        4                       __
                                              )Lb\j c\             -        V14G


____!           _thcks-
                       m\.e,vatA)        Oy                (cxx/   OifbC4

  -
                                   A

                                       tjjQc
                                           cr( o4
                                                                   k



                                                            Y


-....:

      1.
         .-E&
            L1 .f.P
                                       pc-c iL/.. ..Q4T     YLdeL.
                                                           -J&c. J.I.ke..
                             ).0
                         I                                 L;
               Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 7 of 20


                                                                                0ct&k   c4c,




r




:'




...   ...:1i    ...         .....,.     .




       ..i4


         1
                Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 8 of 20




                                                                   Attachment 2- EEOC Complaint Form
                                   UNITED STATES DISTRICT COURT
                                    WESERN DISTRICT OF TEXAS
                                           t           p       DWSION




    (Name of plaintiffor pIaintifl)
                                                       Civil Action Number
    V.


                                                                                                      (Supplied
                                                                                          by Clerk's Offie)



    (Name ofdefendant or defendants)

                                                COMPLAINT
           1.       This action is brought by     P\&        7civ
                    pursuant to the Ibliowing selected jurisdiction:.
                                                                           r-                 ,piaintii

                                 (Please select the applicable jurisdiction)

ui TitIà VU ofthe Civil Rights Act of 1964 (42 USC §            2000e Ct seq.)
             Discrimination on the basis ofrace color, sex (gender, pregnancy Eiloyment
                                                                              and sexual harassment),
           ,jeligion or national origin.

I   \,4'e Age Discrimination in Employment Act (29 USC §                  621 et seq.) (ADEA).
h/The Americans With Disabilities Act (42 USC if 12102 at seq.) (ADA).
(        I The Equal Pay Act (29 USC § 206(d)) (EPA).

(        J The Rehabilitation Act of 1973 (29 USC §791 at seq.)
                                                                (Applicable to federal employees
            only).

          2.       Defendant
                   at, or its business is located at                             (1)efendant's name) lives
                                                                      ó   c.t
                   (street address),
                                                                                    (city),
                   (sate),Ta                   (Z1-q 3         ,
            Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 9 of 20




      3a.          Plaintiffsought employment from the defendant or was
                   at \ '2,O
                         tt ceS
                                                                        employed by the defendant
                                                                                 (street address),
                   (city),                       (state),   \a                ().-°3 ç,
      3b.          At all relevant times ofclaim of discrimination, Defendant
                   (#) employees. Ifdefendant is a union, at all relevant
                                                                              employed OJ     tO
                                                                          times ofelaim of
                   discrimination, Deféndint had___ (#) members.

      4.           Defendant discriminated against plaintiff in the rnauner
                                                                            indicated in paragraph 8 of
                   this complaint on or about    N                     (month)               (day) 2CYt
                   (year). Ifiiidents ofdiscrimination&curred morç than
                                                                              oie  da , please indicate
                   the beginningandendingdatesofsuch acts:                '2(m
      5.       Plaintiff filed charges against the defendant with the Equal
                                                                            Employment
               Oppoitunhty Commission (KE.O.C.) charging defendant with the
                                                                                  acts of
               discriminatipuj indicated in paraph 7 of this complaint on or about
               (month) JY cLLL.Jday)                      ci I (year). (Not applicable to federal
               civil service emplorees).

     6a.       The E.E.O.C. issued a Notice of RigJit to Sue which was
                                                                       received by plaintiff on
               (month)        Nc          (day)       \Y         2n2t
                                                                    (year). (Not applicable to
               ADEA and EPA cbnin or federal civil service employees).

VERY IMPORTANT NOTE:                    PLEASE ATTACH A COPY OF YOUR NOTICE OF
                                        RIGHT TO SUE AND Ta ENVELOPE IN WHICH
                                        rr WAS RECEWED TO THIS COMPLAINT.
     6b.       Please indicate below ifthe E.E.O.0 issued a Determination in
                                                                                 your case:
               I       Yes
                       No

VERXTh1(PORTAN NOTE;                    IF YOU CHECKED 0YES", PLEASE A1TACH A
                                        COPY OF THE E.E.O.C.'S DETERMINATION TO
                                        THIS COMPLAINT
7.   Because of plaintiffs:

                             (Please select the applicable allegatEon(s))

              Race (If applicable, state race)

              Color (If applicabIe state color)
                 Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 10 of 20




                          Sc (gender, pregnancy or sexual harassment)
                                                                      (ifapplicable, state sc and claim)
                          Religion (Ifapplicable, state religion)

                         National Origin (If applicabi; state national origin)

                 Jf Age(Ifapplicable,statedateofbirth)
                         Disability (If applicable, state disability)
                                                                          ()2?
                                                                             >
                                                                                     o\
                         Prior complaint of discrimination or opposition to acts of
                                                                                     discrimination.
                         (Retaliation) (If applicable, explain events ofretaliation)

                           The dendant: (please select .11 that apply)

                         failed to employplaintiff               \          2O 2:
             I           terminated plaintiffs employment.

            I       I    failed to promote plaintiff

                         harassed plaintiff

                         other (specify)         &



       Sa.
                                    ck\'\      clo4ôc
                         State spedflcally the circumstances under
                                                                 wbib defandant          its agent   or employees
                         discriminated against plaintiff' PERSONALLY:

VERY IMPORTANT NOTE:




a



       8b.
                           _                     INCLUDE SPECIFIC DATES SPECIFIC EVENTS
                                                 AND ANY SPECIFIC COMMENTS MADE BY
                                                 DEFENDANT PERTAINING TO IItHc
                                                 DISCRIMINATION CLAIM ALLEGED ABOVE.

                                                  Ste-

                        List any witnesses who would testify for plaintiffto
                        and the substance of their testimony
                                                                                     '4\2i'2,Ikx13
                                                                             support plaintiffs allegations




      8c.               List any docuinentaflon that would support
                                                                   plaintiffs allegations and explain what
                        the documents will prove:
                Z
                                                               Q        c        i   c
                                           j   Se,..
                                                                     U,
                 Sc&,e
Rev. Zd. Odeljer 26.2117
                                    t//                1t1
                                                                                                     1L4,F\
                                                                                                           30
               Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 11 of 20




         9.       The above acts dr omissions set forth in paragraphs 7 and 8 are:

                           still being committed by defendant.
                       I   no longer being committed by defendant.

         10.      Plaintiff should attach to this complaint a copy ofthe charge ified with the Equal
                  Employment Opportunity Commicsion. This charge is submitted as a brief
                  statement ofthe facts supporting this complaint.


         WHEREFORE, plaintiffprays that the Court grant the following relief to the plaintifl

     I Deféndint be directed to employ plaintiff

I    I   Defendant be directed tore-employ plaintiff

I    I   Defendant be directed to pmmete plaintiff

)XI Defendant be directed to          r&r\re1         L cj\       e \\      cori\tre
          and that the Court grant such other relief as may be appiipriste ineluding
                                                                                     injunctive
          orders, damages, costs and attorneys fees.

                                                I declare (or certify, verify, or state) under penalty of
                                                perjury that the foregoing is true and correct

                                                   O\2o7_t
                                        Date

                                        Signature of


                                        p_




                                        City                                            Zip Code


                                        Telephone Number(s)

                                               c*;         q-32



Rev. Ed. Octeber 26,2017                                                                             31
8/10/2021             Case 3:21-cv-00185-KC             Document
                            Yahoo Mail - HGS - Application                1-1
                                                           for the position      Filed Service
                                                                            of Customer 08/10/21      Page -12
                                                                                               Representatives   ofFrom
                                                                                                               Work 20 Home!

  HGS - Application for the position of Customer Service Representatives - Work From Home!
  From;HGS USA Recruitment (recmitment.us@teamhgs.com)
  To:alexzamora54@yahoo.com
  Date:Monday, May 18, 2020, 03:56 PM MDI




      Hi Alex,

      Thank you for taking the time to talk to us about your application for the position Customer Service Representatives
      - Work From Home! in EL PASO, TX.

      After meeting with severaL qualified candidates, we regret to inform you that HGS wiLL not be pursuing your
      candidacy for this position. The selection process was highly competitive and we have decided to move forward
      with a candidate whose qualifications and experience better meet our needs at this time.
      In the meantime, do continue to visit us at    ps: I Iwww.jjjthgs.com for new career opportunities or          to refer your
      friends. We thank you for your interest in HGS and wish you all the best in your future endeavors.

      Kind regards,
      The HGS Recruiting Team




                                                                                                                                     1/1
                               Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 13 of 20




          diGS                                                                   Hinduja Global Solutions
                                                                Separation PrInt Report of Alex Zamora( A61684)


Status:           TERMINATED                                                              Function;
                                                                                 (                              CSR
Emp Cods;         M1684                                                          I
                                                                                          Category:             FULLTIME REGULAR
First Plains:     Alex
                                                                                          D.pailm.nt:           Wave
Middle Name:
                                                                                 I

Last Name         Zamoia                                                                  Sub Process Name:     WAVE OALL
                                                                                 I
SSN:              XXX-XX-1356                                                             PW                    Kallieilsi Ser

TMsi:             CSR                                                                 SR:                       Jim Pearce

TIN. 2:           Product Spedalist                                                   Last OW;                  29-APR-2019
Giade:            Li
                                                                                      Tenure:                   8(days)                (0.02    Yaws)
Date of RasJTerSAbs:        01-May-20l9              ACCSPISO   use;
Requested Relieve Oats:                              Indicative LWD:        07-May-2019                                 Termed Date:        07-May-2019
Separation FIR Raised on:                            By:
                                                                                                                                 Notice Pelted Handlsd
Siperstion Trigger Raised on:         08-May-2019    By: SONIA BIXLER
                                                                                                                                 Standard Notice PerIod: 14
Separation Trigger Accepted on:       08-May-2019    By: Matl J. Donnelly                                                        Notice Period Served:
SeparationType: TERMINATED                           Separation R.ason: Failed Screening




  --
  Open Remarks   of UI:

                        wean                                 -
                                                    Cvnf Rema,k* of UI:

                                                    Agenkd              wean
                                                                                                  flnn Remarks of DIC                          ConfRemadis of OH:




                                                Copyright © 2007-2015 HGS Global Solutions.
            Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 14 of 20




  Alex Zamora
 810 Mundy#7
 EL Paso,   TX 79902
 Dear Alex:

 We regret to inform you that your employment with HGS has been terminated. This
 action was based in whole or in part by the information in a consumer report prepared
 by CareerBuilder Employment Screening, LLC.

 In accordance with the Fair Credit Reporting Act (FCRA), we are sending you this Adverse
 Action notification. You have the right to obtain an additional copy of the report within 60 days
 of your receipt of this letter by contacting the supplier at the address and telephone number
 listed below. Under the FCRA and state law, you also have the right to dispute the accuracy
 or completeness of any information in the report with the consumer reporting agency:

                   CAREERBUILDER EMPLOYMENT SCREENING, LLC
                             3800 Golf Road, Suite 120
                            Rolling Meadows, IL 60008
                                  (844) 220-6741

 Massachusetts applicants or volunteers only (this section applies only if the report
 referenced above is a credit report): You have the right to obtain a free copy of your
 credit report within sixty days from the consumer credit reporting agency which has
 been identified on this notice. The consumer credit reporting agency must provide
 someone to help you interpret the Information on your credit report. Each calendar year
you are entitled to receive, upon request, one free consumer report. You have the right
to dispute inaccurate information by contacting the consumer credit reporting agency
directly. If you have notified a consumer credit reporting agency in writing that you
dispute the accuracy of information in your file, the agency must then, within thirty
business days, reinvestigate and modify or remove inaccurate information. The
consumer credit reporting agency may not charge a fee for this service. If
reinvestigation does not resolve the dispute to your satisfaction, you may send a letter
to the consumer credit reporting agency, to be kept in your file, explaining why you think
the record is inaccurate. The consumer credit reporting agency must include your
statement about the disputed information in a report It issues about you.


 California applicants or volunteers only (this section applies only If the report referenced
above Is a credit report): You have the tight to obtain a free copy of your credit report
within 60 days from the consumer credit reporting agency which has been identified
                                                                                          on
this notice and from any other consumer credit reporting agency which compiles
                                                                                       and
maintains files on consumers on a nationwide basis. Under California law, you
                                                                                     also
have the right to dispute with the consumer reporting agency the accuracy
                                                                                or
completeness of any Information in the report.
             Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 15 of 20




      To dispute information contained in your credit report, contact the credit bureau that
      developed the report as listed on the consumer report:

              TransUnion Consumer Relations: www.transunlon.com/mvoDtions
                2 Baldwin Place, P.O. Box 1000, Chester, PA 19022,800-888-4213

Expenan Consumer Assistance: P.O. Box 23540, Chatsworth, CA 91313, 888/397-3742

               Equifax: P.O. Box 740241 ,Atlanta, GA 30374-0241, 800/685-1111

CareerBuilder Employment Screening, LLC took no part in this decision and will not be able
to explain the reason for the action that was taken.

Thank you for your Interest In our company.

Sincerely,


Cecilia Soils
Sr.       rulter


                                                 ate.




                                              5/'7/19
                                               Date:
           Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 16 of 20




(HGS
                                       OFFER OF EMPLOYMENT

        NAME: Alex Zamora                                       OFFER DATE: 24 April2019
        EMAIL: aIexzamoraS4yahoo.com                            PREAPPROVED TIME OPF none
        SCHEDULE RESlCflONS: None

  We are pleased to extend you this qualified job offer as a Customer Service
                                                                              Representative on the Wave
  account

  Starting wage Is $ l$D -10.50-Per Hour

  Position is: FULL11ME REGULAR

  This offer Is contingent upon a drug screen and a background check if applicable.
                                                                                    The offer, when accepted,
                                - -
  will cause an employment at will relationship between you and 1165. It is not intended nor
                                                                                                 should It be
  construed as a contract of continued employment.

  Stat Day, Date & lime (Orientation): 29-Apr.2019 600AM
  Location: ROJAS (12120 Rojas Drive     El   Paso, TX 79936)


  a.      This offer Is not intended nor should   it be construed as   a   contract of employment, HGS is an at    will
          employer.

  b.      Our dress code Is casual, which jeans are acceptable any day of the weelç
                                                                                    however, they nwst be neat
          and clean and all other apparel items are to be non.offensive to others.

  c.      During Training with FIGS for your new account assignment, you will be held
                                                                                      accountable for any
          absences and tardiness at a hIgher concentration.

  Orientation items (please brIng on your first day):

 I. Providetwo forms     of identification as proof you are authorized to work in the US. (Photo ID& Birth
 Certificate or SSC)

 11.2    ReferenceW2, check stub or letter of recommendation from 2 differenternpioyers.

 References may be sent to: e11zabeth.miedranoteamhgs,com

   DlrectDepositYou will be able to electronically subit your account information for
 111.
                                                                                      directdeposit after
 your first day or you can choose to have your pay be deposited onto a Pay
                                                                           Card.
 If you havequestlons between nowand thestartof training. pleasecall us at
                                                                                    9159267053
 Your signature of acceptance reflects that you have a clear
                                                             understanding of the Information related to the
 information within this offer and you are in agreement to the sch       training             'sand       ng


                              .......
                                                                                        ,
 hours stated.


                                                                                               ..   . . ........




 Candidate Signature
                                                                            Human        ces Signature
         Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 17 of 20


                                               TM



  'I-
                              W
              HINDUJA GLOBAL SOLUTIONS
                                                                                      MIcHELE MAcx
                                                                                   Sr. HR Manager
                                                                        Michele.mack@teamltgs.com

                                         January 22, 2021
E-MAIL nna.pastrana(lieeoc.gov

Nina Pastrana
Investigator Support Assistant
100 N. Stanton Street Suite 600
El Paso, TX 79901
Phone: 915-995-8847
E-Mail: mna.pastrana®eeoc.gove


       RE       Alex Zamora v. Hinduja Global Solutions, Inc. (HGS)
                EEOC No. 453-2019-01283

Dear Ms. Pastrana,

      This is in response to Respondent, Hinduja Global Solutions, Inc. ("HGS" or the
"Company") regarding the charge of discrimination filed by former HGS employee, Alex Zamora.

       HGS's customer service call center operations have been severely impacted by the
COVID-19 emergency. Given the limitations faced during the investigation of this matter, HGS
reserves the sight to supplement this response, to the extent necessary, once the CQVID-19
emergency has ended.

                                        INTRODUCTION

       HOS adamantly denies discriminating against Alex Zamora because of his national origin,
Hispanic.

       On 4/24/19 Alex Zamora received a contingent offer of employment with HGS. The offer
of employment was contingent on a drug screen and a clear background check. Alex Zamora was
scheduled and started his employment as a Product Specialist Customer Service Representative in
the 4/29/19 training class. On 4/29/19 Alex Zamora's background cheek was still pending
completion. Throughout the recruiting and onboarding process Alex Zamora was made aware of
the clear background check requirement and did not disclose any concerns about his background
check. He was allowed to start in the training class with the understanding that his background
check was still pending.
        On 5/2/15 Alex Zarnora's criminal background results were received by HGS and showed
that on Alex Zamora had a felony for aggravated assault with a deadly weapon, on 12/7/20 15 the
disposition was guilty. Due to the nature of the crime, that he did not disclose any concerns about
         Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 18 of 20




his background check prior to starting with HGS and that the guilty charge was within the past 7
years, Alex Zamora was not eligible for employment with FIGS. On 5/2/19 a Human Resources
representative spoke with Alex Zamora and explained the result of his background check. During
the conversation Alex Zamora admitted that the results were accurate. In addition, the Human
Resources representative explained that he would not be eligible for continued ci ploynent unless
he could provide supporting documentation for review by using the Adverse Action process to
prove that it was an error and he would be placed on suspension pending the Adverse Action
process. He was provided the adverse action documentation           advised that he would have 5
business days to provide supporting documentation for review to demonstrate that the report is in
error. HGS did not receive any further information from Alex Zamora and his employment was
terminated on 5/7/19. On 5/7/19 the Human Resources representative followed up with Alex
Zamora to make him aware that his employment would be separated.

        Throughout the HGS recruiting process candidates are informed of the background check
requirements. At that time, candidate also acknowledge that they will be required to submit
information for a background check. There are times, based on what the candidate communicates
during the process, the timing of the new hire class or the lack of a near future class that FIGS will
allow a candidate to start employment with a pending background check. If allowed to start with
a pending background check the process is fully disclosed with the new hire to make them aware
that their employment is still contingent upon a clear background check.

       Alex Zamora's charge alleging that HGS retaliated against him due to national origin is
provably false. He did not make anyone at HGS aware that he had concerns about his background
check prior to starting his employment. He also was not told by the Human Resources
representative that HGS would proceed with his employment even though his results of the
background check did not meet the requirements for employment with HGS. Alex Zamora's
reason for discrimination is meritless and must be dismissed.


                              HGS'S OPERATIONS AND POLICIES

        HGS is a leading global provider of business process management (BPM) services,
including traditional voice contact center services. The Company maintains a call center located
in El Paso, Texas where Alex Zamora was employed as an hourly Customer Service representative
for FIGS.

        HGS is an equal opportunity employer that provides a workplace free of all forms of
discrimination and retaliation.. BUS' Equal Employment Opportunity (EEO) policy states: "HGS
is firmly committed to a policy of Affirmative Action and Equal Opportunity, and will administer
its personnel policies and conduct its employment practices in a manner that treats each employee
and applicant for                on the basis of merit, experieice         other work-related criteria
without regard to race, color, religion, sex, national origin, disability, ancestry, age, or any other
protected characteristic."




        JL/y'
        Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 19 of 20




                              Alex Zamora HGS EMPLOYMENT

       On 4/24/19 HUS offered Mr. Zamora a contingent hourly customer service position. On
4/29/19 Alex Zamora started in the new hire class as scheduled with full knowledge that his
background check was still           On 5/2/19,       Zamora was na4e aware that he was being
placed on suspension for up to 5 business days while he followed the Adverse Action process.



                                         CONCLUSION

        HGS did not retaliate against Alex Zamora. Mr. Zamora did not make HGS aware of any
concerns with his background check. HGS followed the proper steps to make Alex Zamora of the
necessary requirements for employment with HGS and that his offer was contingent upon the
results of the background check. HGS followed the Adverse Action process and placed Alex
Zamora on suspension for up to 5 days to dispute the background check results. Alex Zamora
admitted that he would not and with the 5 business days did not dispute the results. His employment
was separated with good cause. The Charge must be dismissed with a "no reasonable cause"
finding.

                                                     Very truly yours,

                                                     Michele Mack

                                                     Michele Mack, Sr. FIR Manager
                                                     Michele.mack@teamhgs.com
                                                     352-634-4117
         Case 3:21-cv-00185-KC Document 1-1 Filed 08/10/21 Page 20 of 20




                               Universal agent RCN/Grande(tech
              supportbIllin2Icustomer servicecustomer retention and
                                                   upsell


                   ffjoining a dynamic booming team interests you, this position is for you!

             HGS seeking enthusiastic Bilingual (English and Spanish) Universal Agent Reps!

            This position will act as the front line of interaction with our customers. This
            Universal Agent Rep will provide support and sales to customers via phone. In
            addition, you will document customer issues and feedback in order to improve the
            oilcutomexp
            Responsibilities

                    Act as the front line support for our customers
                    Answer both technical and sales inquiries for customers
                    Successfully use support tools to provide customer resolutions and
                    information
                    Ability to deescalate challenging customer situations
                    Document customer cases and pertinent details in internal CRM
                    Provide feedback on opportunities and gaps within current resources and
                    processes
                    Effectively communicate across multiple channels (iintte&verbal)
                    Use knowledge and experience to help educate and assist your team
                    Grow your value and make a broader impact in the department
                    Escalations Calls
               Sales
                    Retention
               e    Technical Support




I   (__$t'._j,. '            Understand the Responsibilities that the RCN/Grande accounts perform.




       ?cQ         ç
